Filed with the U.S. Securities and Exchange Commission onJanuary 26, 2016 1933 Act Registration File No. 333-172080 1940 Act File No. 811-22525 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. o Post-Effective Amendment No. x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. x (Check appropriate box or boxes.) MANAGED PORTFOLIO SERIES (Exact Name of Registrant as Specified in Charter) 615 East Michigan Street Milwaukee, WI53202 (Address of Principal Executive Offices, including Zip Code) Registrant’s Telephone Number, including Area Code:(414) 765-6802 James R. Arnold, President and Principal Executive Officer Managed Portfolio Series 615 East Michigan Street Milwaukee, WI53202 (Name and Address of Agent for Service) Copy to: Thomas G. Sheehan, Esq. Bernstein, Shur, Sawyer & Nelson P.A. 100 Middle Street P.O. Box 9729 Portland, ME 04104-5029 It is proposed that this filing will become effective (check appropriate box) o immediately upon filing pursuant to paragraph (b) x On January 28, 2016 pursuant to paragraph (b) o 60 days after filing pursuant to paragraph (a)(1) o on (date) pursuant to paragraph (a)(1) o 75 days after filing pursuant to paragraph (a)(2) o on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: o This post-effective amendment designates a new effective date for a previously filed post- effective amendment. Explanatory Note:This Post-Effective Amendment No. 204 to the Registration Statement of Managed Portfolio Series (the “Trust”) is being filed for the purpose of updating the financial information and to make other permissible changes under Rule 485(b). Cove Street Capital Small Cap Value Fund Institutional Class – (CSCAX) Prospectus January 28, 2016 The U.S. Securities and Exchange Commission (“SEC”) has not approved or disapproved of these securities or determined if this Prospectus is truthful or complete.Any representation to the contrary is a criminal offense. Table of Contents - Prospectus Cove Street Capital Small Cap Value Fund A series of Managed Portfolio Series (the “Trust”) TABLE OF CONTENTS SUMMARY SECTION 1 INVESTMENT OBJECTIVE, STRATEGIES, RISKS AND DISCLOSURE OF PORTFOLIO HOLDINGS 5 Investment Objective 5 Principal Investment Strategies 5 Principal Risks of Investing in the Fund 6 Portfolio Holdings 7 MANAGEMENT OF THE FUND 7 Investment Adviser 7 Portfolio Manager 8 SHAREHOLDER INFORMATION 8 Pricing of Fund Shares 8 How to Purchase Fund Shares 9 How to Redeem Fund Shares 12 Redemption Fees 15 Dividends and Distributions 16 Tools to Combat Frequent Transactions 16 Tax Consequences 17 Other Fund Policies 18 DISTRIBUTION OF FUND SHARES 19 The Distributor 19 Payments to Financial Intermediaries 19 FINANCIAL HIGHLIGHTS 20 Table of Contents - Prospectus Summary Section Cove Street Capital Small Cap Value Fund Investment Objective The Cove Street Capital Small Cap Value Fund (the “Fund”) seeks capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Institutional Class Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of the offering price) None Redemption Fee (as a percentage of the amount redeemed within 60 days of purchase) 2.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Institutional Class Management Fees 0.85% Other Expenses 0.56% Acquired Fund Fees and Expenses (“AFFE”) 0.01% Total Annual Fund Operating Expenses 1.42% Less:Fee Reduction (1) (0.16)% Total Annual Fund Operating Expenses After Fee Reduction (1)(2) 1.26% Cove Street Capital, LLC (the “Adviser” or “Cove Street”) has contractually agreed to reduce its management fees, and may reimburse the Fund for its operating expenses, in order to ensure that Total Annual Fund Operating Expenses (excluding acquired fund fees and expenses, leverage, interest, taxes, brokerage commissions, and extraordinary expenses) do not exceed 1.25% of the Fund’s average daily net assets. Fees reduced and expenses reimbursed by the Adviser may be recouped by the Adviser for a period of three fiscal years following the fiscal year during which such reduction and reimbursement was made, if such recoupment can be achieved without exceeding the expense limit in effect at the time the fee reduction and expense reimbursement occurred and at the time of the recoupment. The Operating Expenses Limitation Agreement is indefinite, but cannot be terminated through at least January 28, 2017.Thereafter, the agreement may be terminated at any time upon 60 days’ written notice by the Trust’s Board of Trustees (the “Board”) or the Adviser, with the consent of the Board. The Total Annual Fund Operating Expenses After Fee Reduction does not correlate to the ratio of expenses to average net assets included in the Financial Highlights section of the Fund’s Statutory Prospectus, which reflects the operating expenses of the Fund and does not include acquired fund fees and expenses. Example This Example is intended to help you compare the costs of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same (taking into account the expense limitation for one year).Although your actual costs may be higher or lower, based on these assumptions, your costs would be: One Year Three Years Five Years Ten Years Institutional Class $128 $434 $761 $1,688 Table of Contents - Prospectus 1 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in the annual fund operating expenses or in the Example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 107% of its average portfolio value. Principal Investment Strategies Under normal market conditions, the Fund invests at least 80% of its net assets (plus any borrowings for investment purposes) in a limited number of equity securities of small capitalization companies.The equity securities in which the Fund invests include common and preferred stocks.The Fund considers a company to be a small-cap company if it has a market capitalization, at the time of purchase, in the range of $50 million to $5 billion.Although the Fund will invest primarily in the equity securities of U.S. companies, the Fund may also invest up to 20% of its assets in the securities of foreign companies, including common and preferred stocks.The Fund’s investment strategy involves a value-oriented focus on preservation of capital over the long term using a “bottom-up” approach. Principal Risks As with any mutual fund, there are risks to investing.An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other governmental agency.Remember, in addition to possibly not achieving your investment goals, you could lose all or a portion of your investment in the Fund over short or even long periods of time.The principal risks of investing in the Fund are: General Market Risk. The Fund’s net asset value and investment return will fluctuate based upon changes in the value of its portfolio securities. Certain securities selected for the Fund’s portfolio may be worth less than the price originally paid for them, or less than they were worth at an earlier time. Management Risk.The Fund may not meet its investment objective or may underperform the market or other mutual funds with similar strategies if the Adviser cannot successfully implement the Fund’s investment strategies. Concentration Risk.The Fund may have a relatively high concentration of assets in a single or small number of issuers, which may reduce the Fund’s diversification and result in increased volatility. Value-Style Investing Risk.The Fund’s value investments are subject to the risk that their intrinsic values may not be recognized by the broad market or that their prices may decline. Equity Securities Risk.The equity securities held in the Fund’s portfolio may experience sudden, unpredictable drops in value or long periods of decline in value.This may occur because of factors that affect securities markets generally or factors affecting specific industries, sectors, geographic markets, or companies in which the Fund invests. Small-Cap Companies Risk.Investing in securities of small-sized companies may involve greater price volatility and less liquidity than investing in larger and more established companies.The Fund may hold a significant percentage of a company’s outstanding shares and may have to sell them at a discount from quoted prices. Foreign Securities Risk.Investments in securities issued by foreign companies involves risks not generally associated with investments in the securities of U.S. companies, including risks relating to political, social, and economic developments abroad and differences between U.S. and foreign regulatory and tax requirements and market practices, including fluctuations in foreign currencies. Table of Contents - Prospectus 2 Performance The accompanying bar chart and table provide some indication of the risks of investing in the Fund by showing how the Fund’s total return has varied for annual periods through December31,2015.Following the bar chart are the Fund’s highest and lowest quarterly returns during the period shown in the bar chart.The performance table that follows shows the Fund’s average annual total returns over time compared with broad-based market indices.Past performance (before and after taxes) will not necessarily continue in the future.Updated performance information is available at www.covestreetfunds.com or by calling (866) 497-0097. Best Quarter Worst Quarter Q2 2009 33.09% Q4 2008 (26.42)% Average Annual Total Returns for the periods ended December 31, 2015 (1) One Year Five Years Ten Years Since Inception (9/30/1998) Institutional Class(2) Return Before Taxes (3.56)% 11.64% 5.90% 8.21% Return After Taxes on Distributions (4.69)% 10.25% 4.76% 7.30% Return After Taxes on Distributions and Sale of Fund Shares (1.04)% 9.11% 4.53% 6.71% Russell 2000® Index (reflects no deduction for fees, expenses or taxes) (4.41)% 9.19% 6.80% 8.79% Russell 2000® Value Index (reflects no deduction for fees, expenses or taxes) (7.47)% 7.67% 5.57% 8.71% The CSC Small Cap Value Fund, a series of CNI Charter Funds, (the “Predecessor Fund”) transferred into the Fund in a tax-free reorganization on January 23, 2012.Performance information shown includes the performance of the Predecessor Fund for periods prior to January 23, 2012. The Institutional Class commenced operations on October 3, 2001.The performance results for the Institutional Class reflect the performance of the Investor Class shares from September 30, 1998 through October 2, 2001.The Investor Class subsequently closed, effective November 26, 2015. After tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on your situation and may differ from those shown.Furthermore, the after-tax returns shown are not relevant to those who hold their shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts (“IRAs”). The Return After Taxes on Distributions and Sale of Fund Shares is higher than other return figures when a capital loss occurs upon the redemption of Fund shares. Table of Contents - Prospectus 3 Management Investment Adviser Cove Street Capital, LLC is the Fund’s investment adviser. Portfolio Manager Jeffrey Bronchick,Principal andPortfolio Managerof the Adviser since July 2011, is the portfolio manager responsible for the day-to-day management of the Fund.He has managed the Fund since September 30, 1998, through the Fund’s predecessors. Purchase and Sale of Fund Shares You may purchase or redeem Fund shares on any day that the New York Stock Exchange (“NYSE”) is open for business by written request via mail (Cove Street Capital Small Cap Value Fund, c/o U.S.Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, Wisconsin 53201-0701), by wire transfer, by contacting the Fund by telephone at (866) 497-0097, or through a financial intermediary.The minimum investment amount is $10,000 for your initial investment in the Fund and $100 for subsequent investments. Tax Information The Fund’s distributions are taxable, and will be taxed as ordinary income or capital gains, unless you are a tax-exempt organization or are investing through a tax-advantaged arrangement such as a 401(k) plan. Distributions on investments made through tax-advantaged arrangements may be taxed later upon withdrawal of assets from those accounts. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase Fund shares through a broker-dealer or other financial intermediary (such as a bank or financial advisor), the Fund and/or its Adviser may pay the intermediary for the sale of Fund shares and related services.These payments may create conflicts of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. Table of Contents - Prospectus 4 Investment Objective, Strategies, Risks and Disclosure of Portfolio Holdings Investment Objective The Fund’s investment objective is capital appreciation.The investment objective is not fundamental and may be changed without the approval of the Fund’s shareholders upon 60 days’ prior written notice to shareholders. Principal Investment Strategies Under normal market conditions, the Fund invests at least 80% of its net assets (plus any borrowings for investment purposes) in a limited number of equity securities of small capitalization companies.The equity securities in which the Fund invests include common and preferred stocks.The Fund considers a company to be a small-cap company if it has a market capitalization, at the time of purchase, in the range of $50 million to $5 billion.Although the Fund will invest primarily in the equity securities of U.S. companies, the Fund may also invest up to 20% of its assets in the securities of foreign companies, including common and preferred stocks.The overall investment philosophy of the Fund involves a value-oriented focus on preservation of capital over the long term and a “bottom-up” approach, analyzing companies on their individual characteristics, prospects, and financial conditions. The Adviser determines the universe of potential companies for investment through a systematic screening of companies for attractive valuation characteristics and the prospect of fundamental changes, as well as from information it derives from a variety of sources, including, but not limited to, regional brokerage research, trade publications, and industry conferences. The Adviser evaluates companies within this universe for fundamental characteristics such as: · Return on capital trends; · Cash flow and/or earnings growth; · Free cash flow; · Balance sheet integrity; and · Intrinsic value analysis. The Adviser’s research effort also includes an investigation of the strength of the business franchises of these companies and the commitment of management to shareholders through direct contacts and company visits. Factors that may cause the sale of the Fund’s portfolio holdings include: disappointment in management; changes in the course of business or changes in a company’s fundamentals; the Adviser’s assessment that a particular company’s stock materially exceeds its estimate of intrinsic value; or if a better risk/reward candidate has been identified. The Fund anticipates it will have lower portfolio turnover than other small-cap value funds. This means that the Fund has the potential to be a more tax-efficient investment than other small-cap value funds, as lower turnover likely will reduce the realization of capital gains which must be distributed to shareholders. This anticipated lack of frequent trading should also lead to lower transaction costs, which could help to improve performance. Temporary Strategies; Cash or Similar Investments.At the Adviser’s discretion, the Fund may invest in high-quality, short-term debt securities and money market instruments for (i) temporary defensive purposes in amounts up to 100% of the Fund’s assets in response to adverse market, economic, or political conditions and (ii) retaining flexibility in meeting redemptions, paying expenses, and identifying and assessing investment opportunities.These short-term debt securities and money market instruments include cash, shares of other mutual funds, commercial paper, certificates of deposit, bankers’ acceptances, U.S. government securities, and repurchase agreements. To the extent that the Fund invests in money market mutual funds for its cash position, there will be some duplication of expenses because the Fund will bear its pro rata portion of such money market funds’ management fees and operational expenses. Taking a temporary defensive position may result in the Fund not achieving its investment objective. Table of Contents - Prospectus 5 Principal Risks of Investing in the Fund Before investing in the Fund, you should carefully consider your own investment goals, the amount of time you are willing to leave your money invested, and the amount of risk you are willing to take.Remember, in addition to possibly not achieving your investment goals, you could lose all or a portion of your investment in the Fund.The principal risks of investing in the Fund are: General Market Risk.The net asset value of the Fund and investment return will fluctuate based upon changes in the value of its portfolio securities.The market value of a security may move up or down, sometimes rapidly and unpredictably.These fluctuations may cause a security to be worth less than the price originally paid for it, or less than it was worth at an earlier time.Market risk may affect a single issuer, industry, sector of the economy or the market as a whole.U.S. and international markets have experienced, and may continue to experience, volatility, which may increase risks associated with an investment in the Fund.The market value of securities in which the Fund invests is based upon the market’s perception of value and is not necessarily an objective measure of the securities’ value.In some cases, for example, the stock prices of individual companies have been negatively impacted even though there may be little or no apparent degradation in the financial condition or prospects of the issuers.Similarly, the debt markets have experienced substantially lower valuations, reduced liquidity, price volatility, credit downgrades, increased likelihood of default, and valuation difficulties.As a result of this significant volatility, many of the following risks associated with an investment in the Fund may be increased.Continuing market volatility may have adverse effects on the Fund. Management Risk.The ability of the Fund to meet its investment objective is directly related to the Adviser’s investment strategies for the Fund.The value of your investment in the Fund may vary with the effectiveness of the Adviser’s research, analysis and asset allocation among portfolio securities.If the Adviser’s investment strategies do not produce the expected results, the value of your investment could be diminished or even lost entirely and the Fund could underperform the market or other mutual funds with similar investment objectives. Concentration Risk.The Fund may have a relatively high concentration of assets in a single or small number of issuers and may have fewer holdings than other mutual funds.As a result, a decline in the value of an investment in a single issuer could cause the Fund’s overall value to decline to a greater degree than if the Fund held a more diversified portfolio. Value-Style Investing Risk.The Fund’s investments in value stocks may react differently to issuer, political, market, and economic developments than the general market and investments in other types of stocks.Value stocks tend to be inexpensive relative to their earnings or assets compared to other types of stocks.However, value stocks may continue to be inexpensive for long periods of time and may not ever realize their full value.Also, if the market does not consider a stock to be undervalued, then the value of the stock may decline even if stock prices are generally rising. Equity Securities Risk.The Fund’s investments in equity securities are susceptible to general stock market fluctuations and to volatile increases and decreases in value as market confidence in and perceptions of their issuers change.These investor perceptions are based on various and unpredictable factors including: expectations regarding government, economic, monetary and fiscal policies; inflation and interest rates; economic expansion or contraction; global and/or regional political, economic and banking crises; and factors affecting specific industries, sectors, geographic markets, or companies in which the Fund invests.The Fund’s net asset value and investment return will fluctuate based upon changes in the value of its portfolio securities. Table of Contents - Prospectus 6 Small-Cap Companies Risk.The small-cap companies in which the Fund invests may not have the management experience, financial resources, product diversification and competitive strengths of large-cap companies.Therefore, these securities may have more price volatility and be less liquid than the securities of larger, more established companies.Small-cap company stocks may also be bought and sold less often and in smaller amounts than larger company stocks.Because of this, if the Adviser wants to sell a large quantity of a small-cap company stock, it may have to sell at a lower price than it might prefer, or it may have to sell in smaller than desired quantities over a period of time.Analysts and other investors may follow these companies less actively and therefore information about these companies may not be as readily available as that for large-cap companies. Foreign Securities Risk.Investments in securities of foreign companies involves risks not generally associated with investments in securities of U.S. companies, including risks relating to political, social and economic developments abroad and differences between U.S. and foreign regulatory and tax requirements and market practices.Securities that are denominated in foreign currencies are subject to the further risk that the value of the foreign currency will fall in relation to the U.S. dollar and/or will be affected by volatile currency markets or actions of U.S. and foreign governments or central banks. Foreign securities may be subject to greater fluctuations in price than securities of U.S. companies because foreign markets may be smaller and less liquid than U.S. markets. Portfolio Holdings A description of the Fund’s policies and procedures with respect to the disclosure of the Fund’s portfolio holdings is available in the Fund’s Statement of Additional Information (“SAI”). Management of the Fund Investment Adviser The Fund has entered into an investment advisory agreement (“Advisory Agreement”) with Cove Street Capital, LLC located at 2101 East El Segundo Boulevard, Suite 302, El Segundo, CA 90245.Established in 2011, the Adviser is an SEC-registered investment adviser that provides investment advisory services to private clients and institutions.As of December 31, 2015, the Adviser had about $950 million in assets under management.Under the Advisory Agreement, the Adviser manages the Fund’s investments subject to the supervision of the Board of Trustees. The Adviser has overall supervisory responsibility for the general management and investment of the Fund’s securities portfolio.The Adviser also furnishes the Fund with office space and certain administrative services, and provides most of the personnel needed to fulfill its obligations under the Advisory Agreement.For its services, the Fund pays the Adviser a monthly management fee that is calculated at the annual rate of 0.85% of the Fund’s average daily net assets. Fund Expenses.The Fund is responsible for its own operating expenses.Pursuant to an Operating Expenses Limitation Agreement between the Adviser and the Fund, the Adviser has agreed to reduce its management fees, and may reimburse the Fund for its operating expenses, in order to ensure that Total Annual Fund Operating Expenses (excluding acquired fund fees and expenses, leverage, interest, taxes, brokerage commissions, and extraordinary expenses) do not exceed 1.25% of the Fund’s average daily net assets.Fees waived and expenses reimbursed by the Adviser may be recouped by the Adviser for a period of three fiscal years following the fiscal year during which such waiver or reimbursement was made, if such recoupment can be achieved without exceeding the expense limit in effect at the time the fee reduction and expense reimbursement occurred and at the time of the recoupment.The Operating Expenses Limitation Agreement is indefinite, but cannot be terminated through at least January 28, 2017.Thereafter, the agreement may be terminated at any time upon 60 days’ written notice by the Trust’s Board of Trustees (the “Board”) or the Adviser, with the consent of the Board. Table of Contents - Prospectus 7 As a result of the Operating Expenses Limitation Agreement the Adviser had with the Fund during the fiscal year ended September 30, 2015, the Adviser was effectively paid a management fee of 0.84% of the Fund’s average daily net assets forthat period. A discussion regarding the basis of the Board of Trustees’ approval of the Advisory Agreement is available in the Fund’s semi-annual report to shareholders for the period ended March 31, 2015 . The Fund, as a series of the Trust, does not hold itself out as related to any other series of the Trust for purposes of investment and investor services, nor does it share the same investment adviser with any other series. Portfolio Manager Mr. Jeffrey Bronchick,Principal andPortfolio Managerof Cove Street, is principally responsible for the management of the Fund.Prior to founding Cove Street in 2011, he was a principal, the Chief Investment Officer, and a Portfolio Manager/Analyst at Reed Conner & Birdwell LLC (“RCB”), a Los Angeles based investment manager that he joined in 1989. For nearly three decades, he has managed research driven, concentrated, value based strategies across all market capitalizations and led extensive analysis throughout the corporate capital structure. He was one of the first columnists for TheStreet.com in the 1990’s and then moved on to a similar role at Grant’s Interest Rate Observer’s first online effort.Prior to RCB, Mr. Bronchick worked in research and trading roles at Neuberger Berman, Bankers Trust, and First Boston.He attended the London School of Economics and graduated from the University of Pennsylvania. The Fund’s SAI provides additional information about the portfolio manager’s compensation, other accounts managed by the portfolio manager, and the portfolio manager’s ownership of Fund shares. Shareholder Information Pricing of Fund Shares The price of the Fund’s shares is its net asset value (“NAV”).The Fund’s NAV is calculated by dividing the Fund’s total assets, less its liabilities, by the number of its shares outstanding.The NAV is calculated at the close of regular trading of the NYSE, which is generally 4:00p.m., Eastern time.The NAV will not be calculated, nor may investors purchase or redeem Fund shares, on days that the NYSE is closed for trading, even though certain Fund securities (i.e., foreign or debt securities) may trade on days the NYSE is closed and such trading may materially affect the Fund’s NAV. The Fund’s assets are generally valued at their market price using valuations provided by independent pricing services. When market quotations are not readily available, a security or other asset is valued at its fair value as determined under fair value pricing procedures approved by the Board of Trustees.These fair value pricing procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Adviser to believe that a security’s last sale price may not reflect its actual market value.The intended effect of using fair value pricing procedures is to ensure that the Fund is accurately priced.The Board of Trustees will regularly evaluate whether the Trust’s fair value pricing procedures continue to be appropriate in light of the specific circumstances of the Fund and the quality of prices obtained through the application of such procedures by the Trust’s valuation committee. Table of Contents - Prospectus 8 When fair value pricing is employed, security prices that the Fund uses to calculate its NAV may differ from quoted or published prices for the same securities.Due to the subjective and variable nature of fair value pricing, it is possible that the fair value determined for a particular security may be materially different (higher or lower) than the price of the security quoted or published by others, the value when trading resumes, and/or the value realized upon the security’s sale.Therefore, if a shareholder purchases or redeems Fund shares when the Fund holds securities priced at a fair value, the number of shares purchased or redeemed may be higher or lower than it would be if the Fund were using market value pricing. In the case of foreign securities, the occurrence of certain events (such as a significant surge or decline in the U.S. or other markets) after the close of foreign markets, but prior to the time the Fund’s NAV is calculated, will often result in an adjustment to the trading prices of foreign securities when foreign markets open on the following business day.If such events occur, the Fund will value foreign securities at fair value, taking into account such events, in calculating the NAV.In such cases, use of fair value pricing can reduce an investor’s ability to profit by estimating the Fund’s NAV in advance of the time the NAV is calculated.The Fund’s investments in smaller or medium capitalization companies are more likely to require a fair value determination because those securities may be more thinly traded and less liquid than securities of larger companies.It is anticipated that the Fund’s portfolio holdings will be fair valued only if market quotations for those holdings are unavailable or considered unreliable. How to Purchase Fund Shares Shares of the Fund are purchased at the NAV per share next calculated after your purchase order is received in good order by the Fund (as defined below).Shares may be purchased directly from the Fund or through a financial intermediary, including but not limited to, certain brokers, financial planners, financial advisors, banks, insurance companies, retirement, benefit and pension plans or certain packaged investment products. Shares of the Fund have not been registered and are not offered for sale outside of the United States.The Fund generally does not sell shares to investors residing outside the United States, even if they are United States citizens or lawful permanent residents, except to investors with United States military APO or FPO addresses or in certain other circumstances where the Chief Compliance Officer and Anti-Money Laundering Officer for the Trust conclude that such sale is appropriate and is not in contravention of U.S. law. A service fee, currently $25, as well as any loss sustained by the Fund, will be deducted from a shareholder’s account for any purchases that do not clear.The Fund and U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent (the “Transfer Agent”), will not be responsible for any losses, liability, cost, or expense resulting from rejecting any purchase order.Your initial order will not be accepted until a completed account application (an “Account Application”) is received by the Fund or the Transfer Agent. Investment Minimums.The minimum initial investment amount is $10,000.The minimum investment amount for subsequent investments is $100.The Fund reserves the right to waive the minimum initial or subsequent investment amounts at its discretion.Shareholders will be given at least 30 days’ written notice of any increase in the minimum dollar amount of initial or subsequent investments. Purchases through Financial Intermediaries.For share purchases through a financial intermediary, you must follow the procedures established by your financial intermediary.Your financial intermediary is responsible for sending your purchase order and payment to the Fund’s Transfer Agent.Your financial intermediary holds the shares in your name and receives all confirmations of purchases and sales from the Fund.Your financial intermediary may charge for the services that it provides to you in connection with processing your transaction order or maintaining an account with them. Table of Contents - Prospectus 9 If you place an order for the Fund’s shares through a financial intermediary that is authorized by the Fund to receive purchase and redemption orders on its behalf (an “Authorized Intermediary”), your order will be processed at the applicable price next calculated after receipt by the Authorized Intermediary, consistent with applicable laws and regulations.Authorized Intermediaries are authorized to designate other Authorized Intermediaries to receive purchase and redemption orders on the Fund’s behalf. If your financial intermediary is not an Authorized Intermediary, your order will be processed at the applicable price next calculated after the Transfer Agent receives your order from your financial intermediary.Your financial intermediary must agree to send immediately available funds to the Transfer Agent in the amount of the purchase price, in accordance with the Transfer Agent’s procedures.If payment is not received, in a timely manner, as determined by the Transfer Agent, the Transfer Agent may rescind the transaction and your financial intermediary will be held liable for any resulting fees or losses.Financial intermediaries that are not Authorized Intermediaries may set cut-off times for the receipt of orders that are earlier than the cut-off times established by the Fund. Purchase Requests Must be Received in Good Order Your share price will be based on the next NAV per share calculated after the Transfer Agent or your Authorized Intermediary receives your purchase request in good order.“Good order” means that your purchase request includes: · The name of the Fund; · The dollar amount of shares to be purchased; · Your account application or investment stub; and · A check payable to the name of the Fund or a wire transfer received by the Fund. An Account Application or subsequent order to purchase Fund shares is subject to acceptance by the Fund and is not binding until so accepted.The Fund reserves the right to reject any Account Application or purchase order if, in its discretion, it is in the Fund’s best interest to do so.For example, a purchase order may be refused if it appears so large that it would disrupt the management of the Fund.Purchases may also be rejected from persons believed to be “market-timers,” as described under “Tools to Combat Frequent Transactions,” below.Accounts opened by entities, such as credit unions, corporations, limited liability companies, partnerships or trusts, will require additional documentation.Please note that if any information listed above is missing, your Account Application will be returned and your account will not be opened. Upon acceptance by the Fund, all purchase requests received in good order before the close of the NYSE (generally 4:00p.m., Eastern time) will be processed at the applicable price next calculated after receipt.Purchase requests received after the close of the NYSE will be priced on the next business day. Purchase by Mail.To purchase Fund shares by mail, simply complete and sign the Account Application or investment stub and mail it, along with a check made payable to the Fund, to: Regular Mail Overnight or Express Mail Cove Street Capital Small Cap Value Fund Cove Street Capital Small Cap Value Fund c/o U.S. Bancorp Fund Services, LLC c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 615 East Michigan Street, 3rd Floor Milwaukee, WI 53201-0701 Milwaukee, WI 53202 Table of Contents - Prospectus 10 The Fund does not consider the U.S. Postal Service or other independent delivery services to be its agents.Therefore, a deposit in the mail or with such services, or receipt at the U.S. Bancorp Fund Services, LLC post office box, of purchase orders or redemption requests does not constitute receipt by the Transfer Agent.All purchase checks must be in U.S. dollars drawn on a domestic financial institution.The Fund will not accept payment in cash or money orders.To prevent check fraud, the Fund will not accept third party checks, Treasury checks, credit card checks, traveler’s checks or starter checks for the purchase of shares.The Fund is unable to accept post-dated checks or any conditional order or payment. Purchase by Wire.If you are making your first investment in the Fund, the Transfer Agent must have a completed Account Application before you wire the funds.You can mail or use an overnight service to deliver your Account Application to the Transfer Agent at the above address.Upon receipt of your completed Account Application, the Transfer Agent will establish an account for you.Once your account has been established, you may instruct your bank to send the wire.Prior to sending the wire, please call the Transfer Agent at (866) 497-0097 to advise them of the wire and to ensure proper credit upon receipt.Your bank must include the name of the Fund, your name, and your account number so that your wire can be correctly applied.Your bank should transmit immediately available funds by wire to: Wire to: U.S. Bank, N.A. ABA Number: Credit: U.S. Bancorp Fund Services, LLC Account: 112-952-137 Further Credit: Cove Street Capital Small Cap Value Fund [Shareholder Name/Account Registration)] [Shareholder Account Number] Wired funds must be received prior to the close of the NYSE (generally 4:00 p.m., Eastern time) to be eligible for same day pricing.The Fund and U.S. Bank, N.A., the Fund’s custodian, are not responsible for the consequences of delays resulting from the banking or Federal Reserve wire system, or from incomplete wiring instructions. Investing by Telephone.You may not make initial purchases of Fund shares by telephone.If you have accepted telephone transactions on your Account Application or have been authorized to perform telephone transactions by subsequent arrangement in writing with the Fund and your account has been open for at least 15 calendar days, you may purchase additional shares by telephoning the Fund toll free at (866) 497-0097.This option allows investors to move money from their bank account to their Fund account upon request.Only bank accounts held at domestic financial institutions that are Automated Clearing House (“ACH”) members may be used for telephone transactions.The minimum telephone purchase amount is $100.If your order is received prior to the close of the NYSE (generally 4:00 p.m., Eastern time), shares will be purchased in your account at the applicable price determined on the day your order is placed.Shareholders may encounter higher than usual call waiting times during periods of high market activity.Please allow sufficient time to place your telephone transaction.The Fund is not responsible for delays due to communications or transmission outages or failure. Subsequent Investments.Subject to the minimum subsequent investment amount described above, you may add to your account at any time by purchasing shares by mail, telephone, or wire.You must call to notify the Fund at (866) 497-0097 before wiring.An investment stub, which is attached to your individual account statement, should accompany any investments made through the mail.All subsequent purchase requests must include your shareholder account number. Automatic Investment Plan.For your convenience, the Fund offers an Automatic Investment Plan (“AIP”).Under the AIP, after your initial investment, you may authorize the Fund to automatically withdraw any amount of at least $100 that you wish to invest in the Fund, on a monthly or quarterly basis, from your checking or savings account.In order to participate in the AIP, your bank must be a member of the ACH network.If you wish to enroll in the AIP, complete the appropriate section in the Account Application.The Fund may terminate or modify this privilege at any time.You may terminate your participation in the AIP at any time by notifying the Transfer Agent five days prior to the next scheduled withdrawal.A fee will be charged if your bank does not honor the AIP draft for any reason. Table of Contents - Prospectus 11 Anti-Money Laundering Program.The Trust has established an Anti-Money Laundering Compliance Program (the “Program”) as required by the Uniting and Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (the “USA PATRIOT Act”) and related anti-money laundering laws and regulations.To ensure compliance with these laws, the Account Application asks for, among other things, the following information for all “customers” seeking to open an “account” (as those terms are defined in rules adopted pursuant to the USA PATRIOT Act): · Full name; · Date of birth (individuals only); · Social Security or taxpayer identification number; and · Permanent street address (a P.O. Box number alone is not acceptable). In compliance with the USA PATRIOT Act and other applicable anti-money laundering laws and regulations, the Transfer Agent will verify the information on your application as part of the Program.The Fund reserves the right to request additional clarifying information and may close your account if such clarifying information is not received by the Fund within a reasonable time of the request or if the Fund cannot form a reasonable belief as to the true identity of a customer.If you require additional assistance when completing your application, please contact the Transfer Agent at (866) 497-0097. Cancellations and Modifications.The Fund will not accept a request to cancel or modify a transaction once processing has begun.Please exercise care when placing a transaction request. How to Redeem Fund Shares In general, orders to sell or “redeem” shares may be placed directly with the Fund or through a financial intermediary.You may redeem all or part of your investment in the Fund’s shares on any business day that the Fund calculates its NAV. However, if you originally purchased your shares through a financial intermediary, your redemption order must be placed with the same financial intermediary in accordance with their established procedures.Your financial intermediary is responsible for sending your order to the Transfer Agent and for crediting your account with the proceeds.Your financial intermediary may charge for the services that they provide to you in connection with processing your transaction order or maintaining an account with them. Shareholders who have an IRA or other retirement plan must indicate on their redemption request whether to withhold federal income tax.Redemption requests failing to indicate an election not to have tax withheld will generally be subject to 10% withholding. Payment of Redemption Proceeds.You may redeem your Fund shares at the NAV per share next determined after the Transfer Agent or an Authorized Intermediary receives your redemption request in good order.Your redemption request cannot be processed on days the NYSE is closed.All requests received by the Fund in good order after the close of the regular trading session of the NYSE (generally 4:00 p.m., Eastern time) will usually be processed on the next business day. Table of Contents - Prospectus 12 A redemption request will be deemed in “good order” if it includes: · The shareholder’s name; · The name of the Fund; · The account number; · The share or dollar amount to be redeemed; and · Signatures by all shareholders on the account and signature guarantee(s), if applicable. Additional documents are required for certain types of redemptions, such as redemptions from accounts held by credit unions, corporations, limited liability companies, or partnerships, or from accounts with executors, trustees, administrators or guardians.Please contact the Transfer Agent to confirm the requirements applicable to your specific redemption request.Redemption requests that do not have the required documentation will be rejected. While redemption proceeds may be paid by check sent to the address of record, the Fund is not responsible for interest lost on such amounts due to lost or misdirected mail.Redemption proceeds may be wired to your pre-established bank account or proceeds may be sent via electronic funds transfer through the ACH network using the bank instructions previously established for your account.Redemption proceeds will typically be sent on the business day following your redemption.Wires are subject to a $15 fee.There is no charge to have proceeds sent via ACH; however, funds are typically credited to your bank within two to three days after redemption.Except as set forth below, proceeds will be paid within seven calendar days after the Fund receives your redemption request. Please note that if the Transfer Agent has not yet collected payment for the shares you are redeeming, it may delay sending the proceeds until the payment is collected, which may take up to 12 calendar days from the purchase date.Furthermore, there are certain times when you may be unable to sell Fund shares or receive proceeds.Specifically, the Fund may suspend the right to redeem shares or postpone the date of payment upon redemption for more than seven calendar days: (1)for any period during which the NYSE is closed (other than customary weekend or holiday closings) or trading on the NYSE is restricted; (2)for any period during which an emergency exists as a result of which disposal by the Fund its securities is not reasonably practicable or it is not reasonably practicable for the Fund to fairly determine the value of its net assets; or (3)for such other periods as the SEC may by order permit for the protection of shareholders.Your ability to redeem shares by telephone will be restricted for 15 calendar days after you change your address.You may change your address at any time by telephone or written request, addressed to the Transfer Agent.Confirmations of an address change will be sent to both your old and new address. Signature Guarantee.Redemption proceeds will be sent to the address of record.The Transfer Agent may require a signature guarantee for certain redemption requests.A signature guarantee assures that your signature is genuine and protects you from unauthorized account redemptions.Signature guarantees can be obtained from banks and securities dealers, but not from a notary public.A signature guarantee, from either a Medallion program member or a non-Medallion program member, is required of each owner in the following situations: · If ownership is being changed on your account; · When redemption proceeds are payable or sent to any person, address or bank account not on record; · If a change of address request has been received by the Transfer Agent within the last 15 calendar days; and · For all redemptions in excess of $100,000 from any shareholder account. Non-financial transactions, including establishing or modifying the ability to purchase and redeem Fund shares by telephone and certain other services on an account, may require a signature guarantee, signature verification from a Signature Validation Program member, or other acceptable form of authentication from a financial institution source. Table of Contents - Prospectus 13 In addition to the situations described above, the Fund and/or the Transfer Agent reserve(s) the right to require a signature guarantee or other acceptable signature verification in other instances based on the circumstances relative to the particular situation. Redemption by Mail.You may execute most redemptions by furnishing an unconditional written request to the Fund to redeem your shares at the current NAV per share.Written redemption requests should be sent to the Transfer Agent at: Regular Mail Overnight or Express Mail Cove Street Capital Small Cap Value Fund Cove Street Capital Small Cap Value Fund c/o U.S. Bancorp Fund Services, LLC c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 615 East Michigan Street, 3rd Floor Milwaukee, WI 53201-0701
